707 S.E.2d 232 (2011)
STATE
v.
Furman Lindell JACOBS.
No. 702P05-2.
Supreme Court of North Carolina.
April 7, 2011.
Robert C. Montgomery, Special Deputy Attorney General, for State of NC.
Furman Lindell Jacobs, Maury, for Jacobs, Furman Lindell.
Rex Gore, District Attorney, for State.
The following order has been entered on the motion filed on the 24th of March 2011 by Defendant on DNA Testing:

*233 "Motion Dismissed by order of the Court in conference, this the 7th of April 2011."
JACKSON, J. recused.